IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
FLORIDA DEPARTMENT OF
REVENUE,                             NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3927

VICTOR ROMERO and JADE
SCHMALING,

      Appellees.

_____________________________/

Opinion filed April 8, 2016.

An appeal from a final order of the Department of Revenue.
Robert E. Meale, Administrative Law Judge.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellant.

No appearance for Appellees.




PER CURIAM.

      VACATED and REMANDED. See Dep’t of Revenue v. Reyes, 181 So. 3d

1270, 1271 (Fla. 1st DCA 2015).
ROBERTS, C.J., SWANSON, and KELSEY, JJ., CONCUR.




                                2